Citation Nr: 0433907	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  92-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the injuries sustained by the veteran in October 1983 
as a result of a self-inflicted gunshot wound are the result 
of his own willful misconduct.


REPRESENTATION

Appellant represented by:	David M. Axinn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1990 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that the veteran was not insane at the time 
that he incurred injuries from a self-inflicted gunshot wound 
to the head in October 1983.  In February 1991, the RO issued 
an administrative decision that the injuries sustained by the 
veteran from a self-inflicted gunshot wound to the head in 
October 1983 were due to his own willful misconduct.  In 
March 1993, the Board remanded the case for further 
development.  In a July 1995 decision, the Board held that 
the injuries sustained by the veteran from a self-inflicted 
gunshot wound to the head in October 1983 were due to his own 
willful misconduct. 

In October 1996, the U.S. Court of Appeals for Veterans' 
Claims (Court) granted a joint motion by the parties (the 
VA's General Counsel and the veteran via his attorney) to 
vacate the July 1995 Board decision and to remand the matter.  
The Board remanded the case in October 1997 for further 
development, including a VA psychiatric examination.  In a 
June 2000 decision, after that development was completed, the 
Board again upheld the finding that the injuries sustained by 
the veteran from the October 1983 self-inflicted gunshot 
wound to the head were due to his own willful misconduct.

However, in June 2004, the Court granted a joint motion by 
the parties to vacate the June 2000 Board decision and to 
remand the matter.  The Board will discuss the basis for the 
Court's June 2004 order below.


FINDINGS OF FACT

1.  All of the relevant and available evidence necessary for 
an equitable disposition of the veteran's claim has been 
obtained, and all notices and assistance owed to the veteran 
have been provided.

2.  In October 1983, the veteran killed a friend and then 
shot himself, resulting in gunshot wounds to the head.  

3.  The veteran was not insane at the time of the suicide 
attempt; the suicide attempt was intentional and performed 
with a reasonable adequate motive.


CONCLUSION OF LAW

The injuries sustained by the veteran in October 1983 from a 
self-inflicted gunshot wound were the result of his own 
willful misconduct.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.354 (2004); see also 38 C.F.R. § 3.302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1950 to 
November 1952.

Many years later, on October 31, 1983, the veteran shot and 
killed a lifelong friend (a chiropractor that he had known 
for 50 years and with whom he had socialized with on a daily 
basis, including at tennis games and at a recreational spa).  
The victim and his wife had had dinner with the veteran, and 
they had then returned to the veteran's apartment.  Evidence 
shows that he also shot at the victim's wife, who was not 
injured.  After doing so, he then attempted to commit suicide 
by shooting himself in the mouth; he sustained various 
injuries to his head, left ear, and left eye.  Prior to this, 
he had been having financial difficulties due to unemployment 
and compulsive gambling.  

Immediately after the incident, the veteran was hospitalized 
at Mount Sinai Hospital and then Jackson Memorial Hospital.  
Hospital records show that he sustained a gunshot wound to 
his mouth and the left side of his head.  He was reported to 
be alert and oriented, but with amnesia regarding the 
incident.  On admission to Jackson Memorial Hospital, he was 
awake and alert.  Nursing notes indicate that he appeared to 
be a very frightened individual and that he had anxiety 
related to hospitalization.  Comments by the veteran included 
"What happen to me?", "I don't remember where I was," How 
did it happen?", and "Don't let anyone hurt me."  The 
police attached a shackle to his lower extremity, and he kept 
saying that he was not an animal and that his leg should be 
freed.  He was prescribed Thorazine due to an alteration of 
his thought processes and behavior.  Progress notes show that 
he was hallucinating and restless at times during the night.  
One progress note described a request that hospital staff 
kill him before he would become violent.  A psychiatric 
consultation report noted a four- to five-year history of 
intense depression with suicidal ideas.  He had not worked 
for the past three or four years, was not married, and had no 
family and no friends.  The veteran did not recollect the 
shooting.  The diagnosis was major affective disorder.

After two trials in the State of Florida, a jury rejected an 
insanity defense and convicted the veteran of second-degree 
murder and of attempted murder.  The veteran received a 15-
year prison sentence, but he was actually incarcerated from 
October 1983 until May 1989.  

At his trial, six experts testified.  While three opined that 
the veteran had an isolated explosive disorder, the other 
three opined that he was responsible for his actions despite 
suffering from deep depression.

A psychiatrist, Sanford Jacobson, M.D., testified in one such 
deposition that the veteran had described periods of 
depression over the last eight to ten years, with occasional 
suicidal thoughts.  Although he apparently had been given 
anti-depressants by a doctor friend, he was not on any formal 
psychiatric treatment.  The psychiatrist's notes included 
remarks such as the veteran's statement that when he died he 
would kill the victim "because that would be [the veteran's] 
passport to heaven."  Prior to the shooting, the veteran 
reportedly called the victim to ask for money, and he 
threatened to kill himself; he also told the victim to come 
take soaps and other items that were still usable.  The 
veteran remembered being distraught, but not having dinner 
with the victim or his wife.  The psychiatrist indicated that 
the veteran had acknowledged envy of the victim.  He stated 
that the veteran did "not seem to have evidence of a 
discreet [sic.] sustained depressive illness, although [he] 
thought that there was certainly a chronic, growing 
depressive trend in this individual."  The psychiatrist was 
not able to describe any mental impairment of the veteran's 
at the time of the shooting.  He stated, "I don't think [the 
veteran] had a mental impairment that would make me think 
that he was insane at the time of the alleged offense."  He 
felt that the veteran knew right from wrong and understood 
the nature and quality of his acts.  Dr. Jacobson based this 
conclusion on the veteran's past history and present status.  
The veteran had apparently written several suicide notes 
several weeks earlier.  He had apparently received money to 
pay rent in the past, but that he had gambled with it 
instead.  He stated that he had "snapped" when the victim 
took the soap that he had been offered.  Dr. Jacobson 
concluded, "Nothing in the interview or information from any 
other source would lead me to believe that the [veteran], 
even though mentally ill and depressed, was not aware of the 
nature and consequences of his actions or their 
wrongfulness."  He further stated that the veteran was 
"legally sane."  He described the veteran's aforementioned 
mental illnesses as depression, a narcissistic personality 
disorder, and a cyclothymic personality disorder.  He would 
not object to "compulsive gambling" being listed as another 
"mental illness."  Under questioning, he iterated that 
while he could not determine the veteran's state of mind at 
the time of the shooting based on any recollection by the 
veteran, he could in fact make such a determination based on 
the veteran's past history and current state.  He reiterated 
that the veteran did not appear to have been insane ever.  He 
explained that the veteran was not suffering from any 
disorder (such as manic-depressive illness, schizophrenia, 
organic brain syndrome, or paranoid psychosis) that would 
have made him insane at the time of the shooting.  Under 
additional questioning, he stated that the veteran did not 
meet all of the diagnostic criteria for isolated or 
intermittent explosive disorder.

Of further interest, Dr. Jacobson quoted passages from a 
report by another doctor (Dr. Stillman).  That report 
indicated that the victim's wife had lied about him, that the 
victim had loved him more than the wife, and that the victim 
had been in the process of divorcing the wife.  The veteran 
had told the other psychiatrist that he had gone to two other 
friends, who had eventually taken him to the victim.  The 
other psychiatrist had noted that the veteran had 
accidentally shifted the direction of the gun prior to firing 
into his mouth, thus injuring part of the left side of his 
face and surviving.  The veteran had cited several matters as 
showing his changed behavior on the day of the accident, such 
as not ordering dessert at dinner or locking the doors on his 
apartment.  Dr. Jacobson reiterated that the veteran had told 
him that he had been jealous of the victim.  He reiterated 
that the veteran committed the shooting because he was 
depressed, jealous, hopeless, angry, resentful, and envious.  
He also stated that even if the veteran did have intermittent 
explosive disorder, he still was legally sane based on the 
rationale that he could understand right from wrong and 
understand the nature and quality of his acts; the 
intermittent explosive disorder might involve problems with 
controlling action, but not with reality, such as the 
cognitive defect of not knowing that what they are doing is 
wrong.  He also stated that the veteran's actions appeared to 
be impulsive and angry acts.  He also noted that the 
veteran's actions were structured: he took the victim to 
dinner, brought him and his wife back to his apartment where 
he had a gun, and then made an "ambivalent effort" to take 
his own life.

In his trial deposition, a clinical psychologist, Dr. Leonard 
Haber, opined that the veteran was a chronically depressed, 
phobic or fearful, and hysterical-type person, who was 
ineffectual and a poor planner and who had an impulse control 
disorder, one of which had to do with chronic gambling or 
pathological gambling.  Dr. Haber also opined that the 
veteran had a temporary insanity condition called an isolated 
explosive disorder (a single incident of loss of control of a 
violent nature, out of proportion to the stress or realistic 
situation facing an individual, which is involuntary and not 
preceded by or based upon a total psychotic state such as a 
schizophrenic disorder; rather, it is based upon stress and 
reaction to stress which is involuntary and explosive in 
nature.  He stated that the veteran had no idea what he was 
doing at the time that he did what he did and that he had 
been in that condition possibly for weeks.  Dr. Haber also 
opined that the veteran did not know that what he had done 
was wrong.  He described the veteran's state at the time of 
the shooting as a dissociative type, a temporary psychotic 
condition.  Dr. Haber also stated that technical state of the 
veteran's temporary insanity probably had started about 12 
hours before the shooting.  In support of this opinion, Dr. 
Haber remarked that the veteran was a man who had few ego 
strengths and assets that people normally bring to bear in 
such conditions; he believed that the veteran was the type of 
man who typically collapsed in the face of stress.  He cited 
the lack of family, but he stated that he had only a few 
close friends; however, the nature of his personality and 
friendships were that he did not really have close friends.  
He had no place to turn to or hobby to engage in.  In 
addition, while the veteran was no longer the person that he 
was during the discrete period of time around the shooting, 
Dr. Haber concluded that the veteran represented a danger to 
himself and was in need of involuntary hospitalization.  He 
also cited the veteran's past history of multiple suicide 
attempts, "without ever getting to the point of ever doing 
it."  He stated that the victim was the veteran's best 
friend, and perhaps his only friend and "life line."  He 
also stated that the veteran viewed the victim with both love 
and hate.  The psychologist did refer to a phone call made by 
the victim just prior to the shooting, in which he indicated 
that the veteran intended to kill himself.  While the veteran 
had not been psychotic throughout his lifetime, he was 
psychotic at the time of the shooting.  The veteran had not 
led a "rational existence."  Dr. Haber felt that the 
veteran had been in an impulsive disorder state such as 
temporary insanity or a temporary psychosis. He did not 
believe the veteran would have consciously killed his friend 
or anyone else.

In another deposition, Eli Levy, Ph.D, a psychologist, 
reported the veteran's statement that he had been somewhat 
depressed with suicidal ideation for the last eight years; he 
had consulted a doctor, who had given him medications.  

In another deposition, Milton E. Burglass, M.D., opined that 
the veteran met the Florida criteria for insanity at the time 
of the offense.  He felt he was not criminally responsible 
for his actions. He felt that the veteran had a disease and 
that he suffered from isolated explosive disorder, 
psychologic fugue, psychogenic amnesia, recurrent major 
depression, mixed personality disorder, and episodic 
dyscontrol syndrome.  He stated that the veteran had 
retrograde amnesia preceding the shooting by several or even 
many hours; the amnesia ceased, reportedly, several days 
later at the Jackson Memorial Hospital.  The dissociative 
state that surrounded the shooting was "unequivocally 
acute" and a "one time event" in the veteran's life.  At 
the time of the shooting, the veteran had defective 
reasoning, a dissociative state in which his actions become 
especially autonomous and are separate from a process of 
reasoning; this was an impulse control disorder.  Dr. Levy 
did not include "pathological gambling" as one of the 
veteran's diseases.  The psychologist referred to "minor 
psychiatric interventions in the past."  He also referred to 
studies involving episodic dyscontrol in aggressive 
criminals, chronic recidivists, and violent offenders.  Dr. 
Burglass described evidence of brain dysfunction in the 
veteran; he stated that the nature of this condition was not 
knowable at present.  He stated that the veteran was not very 
skillful or clever and that he would not make a good "con 
man or liar."  

According to a February 1985 newspaper article, one of those 
neuro-psychiatrists had reached a preliminary conclusion that 
the veteran was insane at the time of the crime due to 
organic brain damage.  The same article noted the prosecuting 
attorney's remark that other doctors felt the veteran had a 
temper tantrum.  The prosecutor stated that he was mad at the 
victim when he did not give him money. 

Medical records from the veteran's incarceration until 1989 
reflect treatment for various problems, including facial 
reconstruction due to the injuries incurred in the suicide 
attempt.  On a May 1988 correctional department physical 
examination, his medical history included depression and 
nervous trouble, but his psychiatric system was normal.  In 
February 1989, he was nervous and anxious after a recent 
hospitalization related to rehabilitation for his head 
injuries.  Otherwise, there are no further reported instances 
of a psychiatric disorder during this incarceration.   

In August 1989, the veteran filed a claim seeking a VA non-
service-connected pension based on the residuals of the 
gunshot wounds to his head.

The veteran wrote in August 1990 about his admission to Mount 
Sinai Hospital in critical condition after the homicide and 
attempted suicide.  He reported that his treating doctor from 
that hospital had testified at both of his trials that he had 
amnesia involving the tragedy.  He also wrote even to the 
present time, he did not know what had happened or why it had 
happened.  Prior to the tragedy he had never had anything 
other than a traffic violation.

An October 1990 award of disability benefits by the Social 
Security Administration (SSA) cited various gunshot wound 
residuals, but it did not mention any psychiatric impairment 
associated with the gunshot wound.

A licensed psychologist, Leonard Haber, Ph.D., wrote in June 
1991 that he had opined at the veteran's trial that he had 
suffered from a condition of temporary insanity on October 
31, 1983.  He wrote that the condition was an isolated 
explosive disorder and that it had been the result of extreme 
mental and emotional stress.

The veteran testified at an RO hearing in April 1992, 
providing considerable details about the circumstances 
leading up to and including the incident in which he shot and 
killed his long-time friend and then attempted to take his 
own life.  He also reiterated that he had no personal 
recollection of the incident and that he was relying on 
others' statements to reconstruct the incident.  He stated 
that he had bought the gun one year earlier in Las Vegas 
because of his gambling problems.  He testified that he had 
never committed any crime before the murder.  He testified 
that he had repeatedly joked to people for 20 years that he 
would kill the eventual victim and then kill himself.  He 
described two traumatic experiences involving a rent payment 
that was due the day after the shooting and the expiration if 
his health club benefits.  He had also sold his car the month 
before due to gambling-related financial problems.  

Later in 1993, a VA field examiner attempted to obtain a copy 
of the complete transcript of the veteran's trial, but the 
full transcript was not available.  The field examiner did 
obtain the depositions of several expert witnesses at the 
trial. 

On VA psychiatric examination in March 1998, the examiner 
noted that the claims file showed no documented history of 
psychiatric disorder, psychiatric treatment, or psychiatric 
impairment prior to 1983; the veteran similarly denied any 
psychiatric history or symptomatology.  The examiner noted 
that the 1983 murder/attempted suicide was subject to much 
debate, with statements indicating that there was no 
psychiatric disorder leading up to or at the time of the 
incident and that the incident was "situation based" in 
part on the veteran's gambling problems and inability to pay 
his rent and expenses.  The examiner noted that the violent 
aggressive behavior was out of the ordinary for the veteran 
as there was no history of prior suicide attempts or attempts 
at assaulting others.  Currently, the veteran denied any 
psychiatric symptoms.  Also, he had not had any psychiatric 
treatment except around the time of the self-inflicted injury 
and while awaiting trial.  

On mental status examination, the veteran had obvious 
deficits and limitations as to his appearance and method of 
communication, as well facial deformity and a related speech 
impairment.  He was oriented in all three spheres.  His 
memory was good.  He had an obsessional style, and he was 
very persistent at making his point.  His answers were goal-
directed, and his thinking was linear.  His mood was 
appropriate and euthymic.  He showed minimal anxiety and no 
appreciable depression.  He had a very persistent focus on 
his task and he was extremely task-oriented.  There was no 
evidence of hallucinations or delusions.  He had an 
intellectual approach to his previous difficulties and was 
focused on the aftermath of his legal problems and the murder 
and suicide attempt rather than any psychological issues 
leading up to or following them.  The examiner found the 
examination was somewhat unusual in that he seemed to have 
isolated the psychological impact of his murder and suicide 
attempt.  The veteran denied any current suicidal ideology 
and denied the need for psychiatric treatment at the current 
time.  He denied any anxiety or depression.  The examiner 
opined that there was no psychiatric disorder at the current 
time, that there were no symptoms to suggest a psychiatric 
disorder, that a personality disorder was considered 
possible, and that the murder/suicide was a result of extreme 
stressors at that particular time.

The examiner redictated the psychiatric examination report in 
April 1998.  The examiner now noted that the veteran had 
purchased a gun three years before the shooting and 
reiterated that the veteran had been feeling desperate 
financially at the time of the shooting.  The information 
regarding the veteran's medical history and mental status 
examination was essentially the same as that on the March 
1998 examination report.  The examiner noted severe 
stressors, consisting of under-employment, social isolation, 
and lack of social support.  The Global Assessment of 
Functioning scale score was 70.  The veteran was stable in 
his current living arrangement and did not report symptoms 
interfering with his daily routine.  He was not in ongoing 
treatment.  The examiner stated that the veteran did not have 
a current psychiatric disorder, that he did not meet the 
criteria for an Axis I diagnosis, and that he seemed to have 
recuperated from the murder/suicide attempt.

II. Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants that became effective during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107 
(West 2002), was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  According to the brief filed with the Court by 
the VA Secretary in July 2002, the parties had resolved 
preliminary matters involving whether the case should be 
remanded for consideration of the VCAA according to an April 
2002 Court order.  However, in light of developments that 
have materialized since April 2002, the Board will address 
the effect of the VCAA on this appeal.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
December 1990, that is, many years before the date of the 
VCAA's enactment in 2000.  Nevertheless, various VA notices 
have informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing specific items, and 
the need for any other evidence that the veteran may have in 
his possession.  The VA's thorough notices of all matters 
required by the VCAA and its regulatory progeny throughout 
this adjudication have cured any defects involving notice of 
the provisions of the VCAA or the timing of such notice.  
Even under Pelegrini, the notices regarding the veteran's 
claim informed him of the bases for the decision, what types 
of evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of this claim.  Moreover, as the Court noted in 
Pelegrini, there is no error in the RO's not providing notice 
of the VCAA's requirements prior to the initial adjudication 
decision where such notice was not mandated at the time of 
the initial adjudication decision.  Id., 18 Vet. App. at 120.

The RO sent the veteran a statement of the case in February 
1992; and supplemental statements of the case in September 
1994, November 1999, and January 2000.  The Board's two 
decisions (in July 1995 and June 2000) also discussed the 
specific legal arguments and governing laws.  These documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision, as well as the need for certain types 
of evidence and all other evidence in the veteran's 
possession.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has also secured copies of the relevant trial 
depositions and a 1998 VA psychiatric examination.  In the 
judgment of the Board, other evidence arising from the 
veteran's criminal trials would have been desirable, such as 
the actual trial transcript, the actual reports of the expert 
witnesses, and depositions of witnesses who had observed the 
veteran on the day of the shooting.  However, the trial 
transcript appears to have been lost.  It therefore appears 
that all available trial-related evidence has been obtained, 
such as the depositions of the expert witnesses.  The veteran 
(through his able and thorough legal representative) does not 
assert that the record is incomplete or insufficient in this 
regard.

Pursuant to the Board's March 1993 remand, the RO contacted 
the Jackson Memorial Hospital and Mount Sinai Hospital for 
any additional records, but it was advised that no additional 
records were available. The RO also obtained medical records 
from the Florida Department of Corrections.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that both the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board will now address the merits of the veteran's claim.  
In this decision, the Board not only reiterates the substance 
of its earlier decisions, but also clarifies and amplifies 
its reasoning, in response to the Court's 2004 remand order.  

In that remand order, the Court specified the following areas 
for readjudication: (1) an application of the proper standard 
for determining insanity; (2) a more thorough discussion of 
whether any evidence demonstrates that the veteran had a 
mental condition recognizable as a "disease"; (3) a more 
thorough discussion of why the "three instances" by which 
insanity can be shown under 38 C.F.R. § 3.354 were not 
present; (4) and a discussion of what parts of a 1998 VA 
medical examination relate to the present time and what parts 
thereof relate to the 1983 shooting at issue.

The veteran had filed a claim for a non-service-connected VA 
pension based on the injuries sustained during his suicide 
attempt (contemporaneously with the murder of his friend and 
attempted murder of the friend's wife).  A non-service-
connected disability pension is payable to certain veterans 
(who meet certain service requirements) who are permanently 
and totally disabled from non-service-connected disability 
that is not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves the 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2004).

In Zang v. Brown, 8 Vet. App. 246 (1995), the Court held 
that..."[b]ecause 'willful misconduct' required an 
intentional act . . . and because intent presupposes 
sufficient mental capacity at the time of the act to 
understand its nature, the Court agrees with the Board's 
conclusion that, although no VA regulation expressly so 
provides, 'insanity', if proven, will constitute a viable 
defense under VA law to a charge of willful misconduct."  
The Court held that the definition of insanity set forth in 
38 C.F.R. § 3.354(a) applied in determining whether the 
attempted suicide by the appellant constituted willful 
misconduct.  Zang, 8 Vet. App. at 252.

The Board now considers that regulatory definition of 
insanity for VA purposes.  An insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, (1) a more or less 
prolonged deviation from his normal method of behavior; or 
(2) who interferes with the peace of society; or (3) who has 
so departed (become antisocial) from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2004).

The Zang Court further indicated that the regulation, as 
written, appears to permit three independent instances of 
insanity.  However, the Court concluded that such an 
interpretation of the regulation would produce an illogical 
and absurd result that could not have been intended by the VA 
Secretary.  In order to avoid such an illogical and absurd 
result, the Court interpreted 38 C.F.R. § 3.354(a) so as to 
apply the phrase "due to a disease" to all three 
circumstances listed in the regulation.

The General Counsel of the VA in May 1997 further discussed 
the intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R. § 3.354 (a).  A minor 
episode or episodes of disorderly conduct or eccentricity did 
not fall within the VA's definition of insanity.  A 
determination of the extent to which someone's behavior must 
deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  The regulatory phrase "interferes with the peace 
of society" refers to behavior which disrupted the legal 
order of society.  The regulatory phrase "become 
antisocial" refers to the development of behavior which is 
hostile or harmful to others in a manner which deviates 
sharply from the social norm and which is not attributable to 
a personality disorder.  The regulatory reference to 
"accepted standards of the community to which by birth and 
education" an individual belonged requires consideration of 
an individual's ethnic and cultural background and level of 
education.  The regulatory reference to "social customs of 
the community" in which an individual resides requires 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
VAOPGCPREC 20-97 (May 22, 1997).

While the veteran's murder conviction does not specifically 
involve the suicide attempt (which is at the root of the 
veteran's underlying attempt to obtain a VA non-service-
connected disability pension), the veteran's state of mind 
during the murder is especially relevant to his suicide 
attempt, which occurred immediately thereafter.  

In convicting the veteran of second-degree murder and 
attempted murder, the Florida jury rejected the veteran's 
insanity defense.  Although earlier statements by the Board 
and by the RO may not have been entirely clear, the Board now 
clarifies that it is not relying on the jury's rejection of 
the temporary insanity defense, which necessarily applied a 
more restrictive definition of insanity.

As the veteran's attorney ably points out, the veteran's 
temporary insanity defense was governed in the Florida state 
trial by the so-called M'Naghten rule.  Under that rule, an 
accused is not criminally responsible if at the time of the 
alleged crime, the defendant, by reason of a mental disease 
or defect, either does not know of the nature of consequences 
of his or her act or is unable to distinguish right from 
wrong.  See Wallace v. State, 766 So.2d 364, 367 (Fla. App. 
3rd Dist. 2000); Cannady v. State, 620 So.2d 165, 168, n.1 
(Fla. 1993); Hall v. State, 568 So.2d 882, 885 (Fla. 1990); 
M'Naghten's Case, 8 Eng. Rep. 718, 722 (1843).

By contrast, the veteran's representative argues that the VA 
test for insanity is similar to a test used by federal courts 
and other state courts and set forth in section 4.01 of the 
Model Penal Code.  In any event, as held by the Court in its 
June 2004 order, the applicable definition of insanity for VA 
purposes is not as restrictive as the definition used in 
Florida state courts.  Even under this less restrictive 
definition (which ostensibly would be more favorable to the 
veteran), the veteran still does not meet the requisite 
criteria for insanity, so as to take his conduct out of the 
realm of willful misconduct.  (This addresses one of the 
bases for the Court's 2004 remand.)
 
The veteran contends that his injuries from the self-
inflicted gunshot wound to the head were not due to willful 
misconduct because he was under mental illness.  He argues 
that he had been under extreme emotional distress and that 
the suicide attempt occurred immediately after the murder, 
thus leaving no time for a rational consideration of the 
consequences.  

Treatment records from two hospitals where the veteran was 
hospitalized immediately after the shooting corroborate that 
the veteran demonstrated amnesia about the circumstances of 
the murder and suicide attempt.  Nursing notes from these 
hospitalizations also indicate that the veteran seemed to be 
very frightened; Thorazine was prescribed due to alteration 
in thought processes and behavior.  Although he had not 
previously received any formal psychiatric treatment, the 
veteran testified to a history of depression and treatment by 
his family doctor with Elavil.  At his trial, there was 
conflicting evidence from prosecution and defense witnesses 
as to whether he met the criteria for an insanity defense to 
a criminal charge under the M'Naghten rule which was more 
restrictive than the standards set forth in the Zang case.  
All of the experts agreed that he had a mental illness.

But there are divergent opinions regarding the veteran's 
state of mind at the time of the murder and suicide attempt.  
Several medical experts were deposed in connection with the 
veteran's trials.  Two of the experts (Drs. Haber and 
Burglass) opined that the veteran had been temporarily insane 
and not responsible for his actions at the time of the 
shooting due to a psychosis called isolated explosive 
disorder.  By contrast, a psychiatrist (Dr. Jacobson) did not 
believe that the veteran had any mental impairment that would 
have rendered him insane at the time of the offense.  He 
stated that the veteran knew right from wrong and understood 
the nature and quality of his acts.  

More recently, a 1998 VA psychiatric evaluation is 
significant for two reasons.  First, it buttresses the fact 
that the veteran has not exhibited any psychiatric problems 
since service.  And second, it clearly stated that the 
murder/suicide attempt was a result of extreme stressors at 
that particular time.  In its 2004 order, the Court requested 
clarification and "reasons or bases" regarding which parts 
of the 1998 opinion referred to the present time and which 
parts thereof referred to the time of the shooting.  The 
Board notes that the post-murder/suicide attempt evidence 
sheds light on the credibility of the veteran's asserted 
temporary insanity defense and that the 1998 opinion also 
speaks to the frame of mind of the veteran in 1983, at the 
time of the shooting.  The veteran has no psychiatric 
disorder now, and he committed the murder and suicide attempt 
due to extreme stressors in 1983.  (This addresses one of the 
bases for the Court's 2004 remand.)

The veteran's attorney contends that a 1998 VA psychiatric 
evaluation and opinion is more remote in time and is thus not 
probative of the veteran's true state of mind.  However, it 
has not been shown that the 1998 evaluation is any less 
probative than any other psychiatric evaluation that was 
prepared in connection with the veteran's trials.  Indeed, 
the Board need not point out that those opinions were also 
made several years after the fact.  

While the substance of all of the evaluations remains the 
same (despite various inconsistencies), if anything, the 1998 
VA psychiatric evaluation is more informative as to the 
veteran's state of mind in 1983 (the time of the shooting) 
because it has taken into consideration a broader palette of 
facts and psychiatric treatment (or lack thereof).  The lack 
of psychiatric treatment over the last 20 or so years since 
the murder/suicide attempt sheds some light as to the weight 
that must be given to psychiatric or psychological opinions 
indicating that the veteran acted out of an isolated or 
intermittent explosive disorder.  

The available medical evidence attesting to the presence of 
such a disorder at the time of the murder and suicide attempt 
all refer to triggering or precipitating stressors (such as 
the possibility of eviction, the loss of a health spa 
membership, lack of money due to pathological gambling, and 
the lack of "true" friends).  However, while some of those 
opinions acknowledge that the veteran's stressors are not the 
types of stressors  that would have evoked similar actions by 
most ordinary people, they do not account in any way for even 
greater stressors.  In this case, the veteran has suffered 
tremendously greater stressors (including incarceration, lack 
of employment, apparent social isolation, and facial 
disfigurement).  The veteran's evidence supporting his 
allegation of temporary insanity do not account for why he 
acted in the way he did on October 31, 1983, but not at any 
time before or since.  The Board cautions that it is not 
making its own unsubstantiated medical conclusion in this 
matter.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Rather, the Board points out a serious flaw in the logic of 
these medical opinions.

Similarly, the Board must point out that the opinions 
supporting the argument of temporary insanity contradict the 
evidence regarding the veteran's social behavior.  There is 
clear evidence that the veteran had several friends, 
including most notably, the murder victim.  The expert 
depositions also refer to two other friends that the veteran 
saw (and who appear to have referred the veteran to the 
ultimate victim), as well as yet another friend who refused 
to take a phone call from the veteran (via the victim) almost 
immediately before the murder and suicide attempt.  By the 
veteran's own admission, he had been close friends with the 
victim, thus belying any argument that he was socially 
isolated.  The veteran admits that he used to play tennis 
with the victim on a regular basis and counsel him on various 
personal matters.  The veteran also admits that he frequented 
a health spa and that he engaged in gambling, both of which 
necessarily involve social contact.  Thus, the evidence shows 
that the veteran in fact conformed to societal norms by 
dealing with society on a daily basis for many years prior to 
the shooting.  This alone would be sufficient to show that 
the veteran had not so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belonged as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resided.  See 38 C.F.R. § 3.354(a) (2004); see also 
Zang, supra.  

The Board also finds another inconsistency in the veteran's 
account; this raises a very important question of credibility 
and calls into question the factual bases for the medical 
opinions.  The evidence certainly shows that the veteran 
displayed amnesia about the shooting.  However, there is 
contradictory information from the veteran about when he 
first developed amnesia.  Some expert witness depositions 
indicate that the veteran could not remember anything after 
taking a bus to another friend on the morning of the murder 
and suicide attempt until he became aware at the second 
hospital (Jackson Memorial Hospital) several days later.  
However, the veteran has also reported that he remembered not 
ordering dessert at dinner with his eventual victim and not 
locking the doors on his apartment immediately before the 
shooting.  While the veteran has also stated that he has 
pieced together some of this information from other sources, 
the veteran appears to have been very clear that these 
memories were from his own mind.  This suggests that the 
veteran "changed his story" from examiner to examiner, and 
it calls into question his account of having amnesia.  

The Board further finds that the evidence does not show that 
the veteran suffered from a mental disease that created "a 
more or less prolonged deviation from his normal method of 
behavior."  38 C.F.R. § 3.354.  At most, there is evidence 
of some untreated depression prior to the shooting.  But even 
in that regard, the evidence is unpersuasive.  The record 
shows that the veteran did not receive or seek any extended 
formal psychiatric treatment at any time in his life prior to 
the shooting at issue.  He appears to have been given some 
anti-depressants by a friend doctor.  Despite requests for 
such evidence, the veteran has not produced evidence of any 
formal psychiatric treatment (or sufficiently pointed to such 
treatment so as to allow the VA to corroborate any such 
allegation).

There also are conflicting accounts regarding the specifics 
of his pre-shooting psychiatric behavior, with some accounts 
indicating that he had been depressed for as long as eight 
years prior to the 1983 murder/suicide attempt.  While notes 
from the hospitalizations refer to a four- or five-year 
history of depression, psychiatric evaluations conducted in 
connection with the criminal trials describe an eight to ten-
year history.  This is only one of the many contradictions 
that bedevil the veteran's account and that undermine the 
bases for some of the psychiatric evaluations.

Even assuming that the veteran had an extensive pre-shooting 
psychiatric history of depression, the Board would then have 
to conclude that such a history was in fact his "normal 
method of behavior."  By their very definitions, as 
explained by the medical experts in their depositions, 
isolated or intermittent explosive disorders (the psychiatric 
disorders that some experts state resulted in the shooting) 
are so sporadic that they do not suggest "a more or less 
prolonged deviation from [the veteran's] normal method of 
behavior."  38 C.F.R. § 3.354.  Thus, the evidence shows 
that the veteran also fails to meet the second criterion for 
insanity under 38 C.F.R. § 3.354.

The Board also finds very persuasive the fact that the 
veteran does not appear to have received any extended 
psychiatric treatment in connection with any alleged mental 
illness in the years after the murder/suicide attempt, beyond 
the initial medications during the post-shooting 
hospitalizations.  Indeed, despite statements by one 
psychologist that the veteran that the veteran appeared to be 
a continuing danger to himself, there is no evidence 
whatsoever that he has been considered a danger to himself, 
let alone to others, at any time since the shooting.  In and 
of itself, this does not speak to the issue of the veteran's 
state of mind at the precise time of the shooting in 1983.  
But it speaks to the issue of whether the veteran had "a 
more or less prolonged deviation from his normal method of 
behavior," which was normally depressed.  38 C.F.R. § 3.354.  

Upon consideration of the inconsistencies in the veteran's 
account, of the flaws in the medical opinions diagnosing 
isolated or intermittent explosive disorder, and of the 
absence of formal psychiatric treatment at any time other 
than the discrete time of the shooting, the Board concludes 
that the veteran did not shoot himself (let alone his former 
friend) due to disease.  The record shows that he was 
depressed and that he gambled perhaps pathologically.  
However, the only disease that has been directly linked to 
the shooting has been the isolated or intermittent explosive 
disorder, and the Board finds that the evidence does not 
demonstrate the actual presence of isolated or intermittent 
explosive disorder at the time of the shooting.  (The above 
discussion addresses one of the bases of the Court's 2004 
remand.)

With regard to the remaining criterion, the evidence 
certainly shows that the veteran interfered with the peace of 
society in connection with the murder, attempted murder, and 
suicide attempt.  However, this is the only reported instance 
of any such behavior at any time in the veteran's life, 
either before or after the shooting.  More importantly, it is 
difficult to conceive of any situation where any case 
otherwise involving willful misconduct would not also 
interfere with the peace of society.  For the reasons set 
forth by the Court in Zang, excusing willful misconduct 
because of insanity on this criterion alone would produce an 
absurd and illogical result.  Therefore, while the veteran's 
commission of murder prior to the suicide certainly 
interferes with the peace of society, it alone does not 
demonstrate insanity under the provisions of 38 C.F.R. 
§ 3.354.  

The Board has also considered the parameters of the types of 
behavior defined as insanity in 38 C.F.R.§ 3.354(a) as 
discussed in VAOPGCPREC 20-97 (May 22, 1997).  There is no 
indication in this case, prior to the murder and suicide 
attempt, that, due to disease, the veteran had exhibited a 
more or less prolonged deviation from his normal method of 
behavior or had disrupted the legal order of society.  The 
record does not establish that he had developed behavior 
which was hostile or harmful to others in a manner which 
deviated sharply from the social norm and was not 
attributable to a personality disorder.  As noted previously, 
the only psychiatric disorder found on VA examination in 
March 1998 was a personality disorder.  With regard to the 
veteran's cultural background and level of education, the 
veteran had completed high school and had a variety of jobs 
(including his last job as a night manager of a country club 
dining room).  He was also a compulsive gambler and 
apparently gambled away most of his earnings.  However, he 
still had some friends, including his murder victim, and 
numerous acquaintances.  He remained active in recreational 
activities and appeared to have some degree of a social life.  
Whether he was satisfied or not with that social life is not 
the issue; his ability to engage in such social activities 
demonstrates adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2004).

The veteran has also argued that his suicide attempt is 
presumptive evidence of insanity.  In the Zang case, the 
Court left open the question of whether 38 C.F.R. § 3.302(b) 
(2004) applies to cases involving non-service-connected 
claims, such as the present case.  In the past, the Board 
applied 38 C.F.R. § 3.302(b) to this case based on the need 
for a consistent approach to adjudication.  The regulation 
creates a presumption that an attempted suicide results from 
mental unsoundness; such a presumption undercuts the notion 
of any specific intent needed for a willful misconduct 
finding.

The regulation provides in its entirety as follows:

(a)  General.  (1)  In order for suicide to 
constitute willful misconduct, the act of self-
destruction must be intentional.
(2)  A person of unsound mind is incapable of 
forming an
intent (mens rea, or guilty mind, which is an 
essential element
of crime or willful misconduct).
		(3)  It is a constant requirement for 
favorable action that the precipitating mental 
unsoundness be service connected.
	
(b)  Evidence of mental condition.  (1)  
Whether a person, at the time of suicide, was so 
unsound mentally that he or she did not realize 
the consequence of such an act, or was unable to 
resist such impulse is a question to be determined 
in each individual case, based on all available 
lay and medical evidence pertaining to his or her 
mental condition at the time of suicide.
(2)  The act of suicide or a bona fide 
attempt is considered to be evidence of mental 
unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the 
evidence, the act will be considered to have 
resulted from mental unsoundness.
(3)  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational person 
to self-destruction.

(c)  Evaluation of evidence.  (1)  
Affirmative evidence is necessary to justify 
reversal of service department findings of mental 
unsoundness where Department of Veterans Affairs 
criteria do not otherwise warrant contrary 
findings.
(2)  In all instances any reasonable doubt 
should be resolved favorably to support a finding 
of service connection (see § 3.102).

38 C.F.R. § 3.302 (2004).   

First, even assuming that the veteran was mentally unsound at 
the time of the shooting, no case law or regulatory history 
supports eliminating the proviso of 38 C.F.R. § 3.302(a)(3):  
"It is a constant requirement for favorable action that the 
precipitating mental unsoundness be service connected."  In 
this case, service connection has not been established for 
any psychiatric disorder.

Second, there is a reasonable adequate motive for the 
veteran's conduct.  Although the trial transcript is 
unavailable, the Board has been able to glean from the 
depositions and available evidence that the veteran was in 
difficult economic straits.  He had lost much money because 
of his gambling habits, and he expressed resentment about the 
end of his health spa membership.  An excerpt from the 
veteran's remarks about the victim's wife (who witnessed the 
shooting) indicated that the victim's wife considered him to 
have acted in cold blood.  The veteran had a habit of seeking 
money from his lifelong friend and ultimate victim.  There 
also is evidence, however, that he not only loved, but also 
hated the friend/victim.  He had even stated that he wanted 
to kill the victim; although some have suggested that this 
was merely a joke, it is in keeping with the apparent 
resentment that he had toward the victim and the victim's 
wife.  It appears that on the night of the murder and suicide 
attempt, the veteran had dinner with the victim and his wife, 
returned to his apartment with them, apparently told the 
victim to take various objects from his house while they were 
still usable, and was told that another mutual acquaintance 
did not wish to speak to him over the phone when she was 
informed that the veteran had suicidal thoughts.  The veteran 
then shot the victim and attempted to kill the wife.  Every 
indication from this series of events is that the veteran 
resented the victim and his wife because of financial 
problems and possibly the victim's conduct toward the 
veteran.  

Turning to the actual suicide attempt, the Board then notes 
that the veteran went into another room, put the gun in his 
mouth, and then shot himself in such a way that the injuries 
were not fatal.  The regulation states that only "[t]he act 
of suicide or a bona fide attempt" is evidence of mental 
unsoundness.  38 C.F.R. § 3.302(b)(2).  One of the examining 
psychiatrists even suggested that the veteran pointed the gun 
in his mouth toward the left side of his face prior to 
shooting.  The psychiatrist appears to have questioned 
whether this was even a "bona fide attempt."  

The veteran's conduct immediately after the murder of his 
friend and attempted murder of the victim's wife 
affirmatively shows that the veteran acted either out of 
remorse, a sense of guilt, or possibly an effort to avoid the 
full consequences of his action.  A newspaper article printed 
at the time of the veteran's trials supports this theory.  
The veteran states, and the record appears to corroborate, 
that he had often expressed a desire to kill himself.  
However, he had never acted out this suicidal ideation.  Only 
when confronted with the possible legal consequences of the 
murder and attempted murder did he actually attempt to kill 
himself.  This further casts doubt on the purported reasons 
for the veteran's attempted suicide and suggests a more 
calculated and deliberative thought process that took into 
account the consequences of his actions (i.e., both the 
murder of his lifelong friend and the ensuing legal 
ramifications).

The Board also notes that the veteran was apparently 
convicted of second-degree murder and attempted murder.  
Second-degree murder in the State of Florida is the 
"unlawful killing of a human being, when perpetrated by any 
act imminently dangerous to another and evincing a depraved 
mind regardless of human life, although without any 
premeditated design to effect the death of any particular 
individual."  Fla. Stat. ch. 782.04(2) (2004).  By contrast, 
first degree murder in Florida is, in pertinent part, the 
unlawful killing of a human being when perpetrated from a 
"premeditated design" to effect the death of the person 
killed or any human being.  Fla. Stat. ch. 782.04(1)(a) 
(2004).

As noted above, the Board does not rely on the jury's 
implicit rejection of the veteran's insanity defense in 
determining the veteran's state of mind when he attempted 
suicide.  However, his conviction on second-degree murder 
charges shows that he was found to have unlawfully the victim 
by an act that was imminently dangerous to another and that 
evinced a depraved mind regardless of human life, although 
without any premeditated design to effect the death of any 
particular individual.  The term "depraved" is defined in 
common parlance as "morally debased and corrupt."  
Webster's II New Riverside University Dictionary 364 (1994).  
This does not suggest insanity or mental unsoundness; rather, 
it evinces a lack of moral value on life.

In view of the foregoing discussion, the Board concludes that 
the veteran's suicide attempt was intentional, and he was not 
an insane person under 38 C.F.R. § 3.354(a).  The veteran's 
actions involved deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of the probable 
consequences.  Accordingly, the Board concludes that the 
injuries resulting from the veteran's self-inflicted gunshot 
wound of the head in October 1983 were a result of his own 
willful misconduct.  38 C.F.R. §§ 3.1, 3.354(a).

As discussed above, while some evidence is favorable to the 
veteran's contentions, the Board has explained why that 
evidence is flawed or incomplete and thus less probative.  
Therefore, the greater weight of the credible evidence 
demonstrates that the veteran's self-inflicted gunshot 
injuries to the head in October 1983 were not the result of 
insanity; they were the result of willful misconduct.  As the 
preponderance of the evidence is against the veteran's claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's gunshot wound injuries to the head from October 
1983 resulted from his own willful misconduct, and the appeal 
is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



